DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. Regarding arguments on pages 9 of the Remarks, Examiner notes that claim 21 does not claim “performing speech recognition” but rather claims recognizing a sound signal and transmitting a command corresponding to the command signal, which is taught by Wu as shown in the rejection. Examiner further notes that the different processors can be interpreted as a single or multiple hardware processor performing the separate tasks. For example, as taught in Wu para [0113], one processor may perform the methods in Fig. 2, so both the first and second processor are part of the main CPU.
Regarding arguments on page 10 of the Remarks, Examiner notes that para [0105] appears to be referring to a conventional remote control device for controlling a TV, whereas the remote control apparatus mapped by Examiner is rather the computer system/server, and thus the argument does not apply to the teaching.
Regarding arguments on page 11 of the Remarks, Examiner notes that Wu teaches a volatile memory in para [0109-110], and that the other elements of the limitations are taught in para [0068], [0113], [0107], and [0115] as shown in the rejection below. Applicant has not shown how the cited portions of Wu are deficient in teaching the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et. al. (US 2019/0287552 A1), hereinafter referred to as Wu.

Regarding claim 21, Wu teaches: 
A remote control apparatus, comprising: (Wu, Figure 8, Paragraph 112: Computer system/server 12 [as remote controller] may also communicate with one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.; with one or more devices that enable a user to interact with computer system/server 12)
a microphone; (Wu, Figure 5: microphones MIC1, MIC2, or MICn)
a communication interface; (Wu, Figure 8, Paragraph 112: communication can occur via Input/Output (I/O) interfaces 22;
a first processor operatively configured to maintain an active state in a low power mode of the remote control apparatus; and (Wu, Paragraph 107: one or more processors or processing units 16; Figure 2, Paragraph 14: speech detecting unit [as first processor] located on a smart device performing speech signal detection in real time [as maintaining active state]; Paragraph 33: speech detecting unit comprises at least two microphones; speech detecting unit may be a microphone unit having an awakening function and low power consumption [as low power mode])
a second processor configured to maintain an inactive state in the low power mode, (Wu, Figure 2, Paragraph 15: algorithm unit [as second processor] located on the smart device and being in a standby state [as inactive state])
wherein the first processor, based on sensing a sound signal in a specific frequency band through the microphone in the low power mode, is configured to transmit a trigger signal for activating the second processor and the sensed sound signal to the second processor, (Figure 4, Step 401: An algorithm unit [as second processor] located on the smart device obtains an awakening signal [as transmitted trigger signal] sent from a speech detecting unit [as first processor] located on the smart device, converts from a standby state into an activated state [as activating second processor], the awakening signal being sent to the algorithm unit when the speech detecting unit performs speech signal detection in real time and detects an awakening word [as sensing sound signal]; Paragraph 28: awakening signal sent from any microphone)
wherein the second processor includes a volatile memory in which booting data used to convert the second processor into an active state is stored; and (Wu, Paragraph 110: memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM))
wherein the second processor comprises a circuit configured to supply power to the memory in the inactive state. (Wu, Paragraph 68: any microphone detects the awakening word, it sends an awakening signal, for example a high voltage [as supply power via circuit], to pull down a SYS_INT signal and thereby awakens the algorithm unit [as second processor]; Wu, Figure 2, Paragraph 15: algorithm unit being in a standby state [as low power mode]; Paragraph 107: the computer system/server 12 includes one or more processors or processing units 16 [as second processor or algorithm unit], a memory 28, and a bus 18 that couples various system components including system memory 28 and the processor 16. Paragraph 113: processor 16 executes various function applications and data processing by running programs stored in the memory 28, for example, implement the method in the embodiment shown in FIG. 1 or FIG. 4.; Figure 4: algorithm unit performs arithmetic processing [as speech recognition] for the obtained speech signal) 
a main central processing unit (CPU) configured to, based on receiving the trigger signal, activate the second processor based on the booting data; (Wu, Paragraph 113: The processor 16 [as CPU] executes various function applications and data processing by running programs [as booting data] stored in the memory 28, for example, implement the method in the embodiment shown in FIG. 1 or FIG. 4. [specifically Figure 4 Step 401 as activating second processor])
wherein the second processor, based on being activated, is configured to recognize the sound signal received from the first processor and transmit a command corresponding to the sound signal to an external apparatus through the communication interface, and (Wu, Paragraph 16: algorithm unit [as second processor] performs arithmetic processing for the speech signal in a predetermined manner [as configured to recognize the sound signal received], and sends a processed speech signal to a control system [as transmits via communication interface] of the smart device [as to transmit a command corresponding to the sound signal], to complete a corresponding control operation; Paragraph 64: The control system of the smart device uploads the obtained speech signal to the cloud [as an external apparatus] so that the cloud performs speech recognition for the obtained speech signal)
wherein the volatile memory of the second processor is configured to maintain an active state by receiving power even in the low power mode. (Wu, Paragraph 15: algorithm unit [as second processor and connected to memory] being in a standby state [as low power mode]; Figure 4, Step 401: An algorithm unit located on the smart device obtains an awakening signal sent from a speech detecting unit located on the smart device, converts from a standby state into an activated state [as maintain an active state]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Sun et al. (US 2016/0171976 A1), hereinafter referred to as Sun.

Regarding claim 1, Wu teaches:
An electronic apparatus, comprising: (Wu, Paragraph 103: system for implementing a far-field speech function; Paragraph 45: far-field speech function implemented on smart device e.g. smart TV [as electronic apparatus])
a microphone; (Wu, Figure 5: microphones MIC1, MIC2, or MICn)
a first processor operatively coupled to the microphone and configured to maintain an active state in a low power mode of the electronic apparatus; and (Wu, Paragraph 107: one or more processors or processing units 16; Figure 2, Paragraph 14: speech detecting unit [as first processor] located on a smart device performing speech signal detection in real time [as maintaining active state]; Paragraph 33: speech detecting unit comprises at least two microphones; speech detecting unit may be a microphone unit having an awakening function and low power consumption [as low power mode])
a second processor configured to maintain an inactive state in the low power mode, (Wu, Figure 2, Paragraph 15: algorithm unit [as second processor] located on the smart device and being in a standby state [as inactive state])
wherein the first processor, based on sensing a sound signal in a specific frequency band through the microphone in the low power mode, is configured to control the electronic apparatus to transmit a trigger signal to the second processor to activate the second processor, and (Wu, Figure 4, Step 401: An algorithm unit [as second processor] located on the smart device obtains an awakening signal [as transmitted trigger signal] sent from a speech detecting unit [as first processor] located on the smart device, converts from a standby state into an activated state [as activating second processor], the awakening signal being sent to the algorithm unit when the speech detecting unit performs speech signal detection in real time and detects an awakening word [as sensing sound signal]; Paragraph 28: awakening signal sent from any microphone)
wherein the second processor includes a volatile memory (Wu, Paragraph 110: memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM)) and a circuit configured to supply power to the volatile memory in the inactive state (Wu, Paragraph 68: any microphone detects the awakening word, it sends an awakening signal, for example a high voltage [as supply power via circuit], to pull down a SYS_INT signal and thereby awakens the algorithm unit [as second processor]) to maintain booting data stored in the volatile memory (Wu, Paragraph 113: The processor 16 executes various function applications and data processing by running programs stored in the memory 28, for example, implement the method in the embodiment shown in FIG. 1 or FIG. 4. [specifically Figure 4 Step 401 as activating second processor]), the second processor configured to be activated based on the booting data stored in the volatile memory based on receiving the trigger signal, and to perform speech recognition regarding the sound signal received from the microphone. (Wu, Figure 2, Paragraph 15: algorithm unit being in a standby state [as low power mode]; Paragraph 107: the computer system/server 12 includes one or more processors or processing units 16 [as second processor or algorithm unit], a memory 28, and a bus 18 that couples various system components including system memory 28 and the processor 16. Paragraph 113: processor 16 executes various function applications and data processing by running programs stored in the memory 28, for example, implement the method in the embodiment shown in FIG. 1 or FIG. 4.; Figure 4: algorithm unit performs arithmetic processing [as speech recognition] for the obtained speech signal)
Wu does not teach:
A sound signal in a specific frequency band
Sun teaches:
A sound signal in a specific frequency band (Sun, Paragraph 53: In the sub-band voice activity detection (VAD) stage 316 a, for example, a 256 ms audio buffer and 10 sub-bands are provided. For example, the 0-6 KHz frequency band [as specific frequency band] is divided to 10-bands. When the VAD result indicates the voice signal Sa [as sound signal] containing voice, such as human voice, a trigger signal Tr is issued to activate the subword detection stage 316 b)
Wu and Sun are considered to be analogous to the claimed invention because they are in the same field of speech recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wu (directed to electronic apparatus comprising a microphone, first processor, and second processor) and Sun (directed to a sound signal in a specific frequency band) and arrived at an electronic apparatus comprising a microphone, first processor, and second processor, wherein controlling the electronic apparatus is based on sound signal in a specific frequency band. One of ordinary skill in the art would have been motivated to make such a combination because when the electronic product is in a sleep state, the voice wakeup detecting device can recognize the voice signal more accurately in the first detection phase (Sun, Paragraph 15).

Regarding claim 3, Wu in view of Sun teaches:
The apparatus as claimed in claim 1, wherein the booting data is used to convert the second processor to an active state (Wu, Paragraph 113: The processor 16 executes various function applications and data processing by running programs stored in the memory 28, for example, implement the method in the embodiment shown in FIG. 1 or FIG. 4. [specifically Figure 4 Step 401 as activating second processor])

Regarding claim 4, Wu in view of Sun teaches:
The apparatus as claimed in claim 1, further comprising:
a controller connected to the first processor and the second processor, (Wu, Figure 7, Paragraph 99: algorithm unit [as connected to first processor] may include: a state converting module 701 [as controller]; Paragraph 100: a state converting module 701 is configured to obtain an awakening signal sent from a speech detecting unit [as connected to second processor] located on the smart device)
wherein the controller is configured to transmit a signal to the second processor to activate the second processor based on receiving the trigger signal. (Wu, Figure 7, Paragraph 100: state converting module 701 [as controller] is configured to obtain an awakening signal sent [as transmitted signal] from a speech detecting unit located on the smart device, convert the algorithm unit [as activated second processor] from a standby state into an activated state)

Regarding claim 5, Wu in view of Sun teaches:
The apparatus as claimed in claim 4, wherein the controller is configured to supply power to the memory in the low power mode.  (Wu, Figure 7, Paragraph 100: state converting module 701 [as controller] is configured to obtain an awakening signal sent; Wu, Paragraph 68: awakening signal, for example a high voltage [as supply power])

Regarding claim 6, Wu in view of Sun teaches:
The apparatus as claimed in claim 1, wherein the specific frequency band is a 100Hz to 500Hz band. (Sun, Paragraph 53: the 0-6 KHz frequency band [as specific frequency band] is divided to 10-bands)
Wu and Sun are considered to be analogous to the claimed invention because they are in the same field of speech recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wu (directed to sensing a sound signal through the microphone in the low power mode) and Sun (directed to a sound signal in a specific frequency band) and arrived at sensing a sound signal in a specific frequency band through the microphone in the low power mode. One of ordinary skill in the art would have been motivated to make such a combination because when the electronic product is in a sleep state, the voice wakeup detecting device can recognize the voice signal more accurately in the first detection phase (Sun, Paragraph 15).

Regarding claim 8, Wu in view of Sun teaches:
The apparatus as claimed in claim 1, further comprising:
a storage configured to store a noise extraction algorithm for performing noise filtering and echo canceling, (Wu, Paragraph 67: the algorithm unit may perform arithmetic processing [as storing a noise extraction algorithm] for the obtained speech signal in a predetermined manner, including echo removal, reverberation removal and sound source positioning [as performing noise filtering and echo canceling])
wherein the second processor is configured to perform the speech recognition based on extracting a noise of the sound signal using the noise extraction algorithm. (Wu, Figure 7, Paragraph 99: algorithm unit [as second processor] may include a signal processing module 702; Paragraph 101: signal processing module 702 is configured to obtain a speech signal sent from the speech detecting unit and obtained by the speech detecting unit, perform arithmetic processing for the speech signal in a predetermined manner, and send a processed speech signal to a control system of the smart device, to complete a corresponding control operation.

Regarding claim 9, Wu in view of Sun teaches:
The apparatus as claimed in claim 1, further comprising:
a communication interface including a circuit, (Wu, Figure 8, Paragraph 112: communication can occur via Input/Output (I/O) interfaces 22)
wherein the electronic apparatus includes a remote controller configured to control an external device, and (Wu, Figure 8, Paragraph 112: Computer system/server 12 [as remote controller] may also communicate with one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.; with one or more devices that enable a user to interact with computer system/server 12)
wherein the second processor is configured to control the communication interface to transmit a user command obtained based on the speech recognition to the external device. (Wu, Paragraph 16: speech detecting unit transmitting the obtained speech signal to the algorithm unit so that the algorithm unit [as second processor] performs arithmetic processing for the speech signal in a predetermined manner, and sends a processed speech signal [as transmitted user command] to a control system of the smart device, to complete a corresponding control operation [as user command])

Regarding claim 10, Wu in view of Sun teaches:
The apparatus as claimed in claim 1, further comprising:
a communication interface including a circuit, (Wu, Figure 8, Paragraph 112: communication can occur via Input/Output (I/O) interfaces 22; Computer system/server 12 [which includes Input/Output (I/O) interfaces 22] may also communicate with one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.; with one or more devices that enable a user to interact with computer system/server 12)
wherein the second processor is configured to enter a speech recognition mode and to control the communication interface to transmit a received sound signal to an external server that performs the speech recognition based on identifying that the sound signal includes a trigger word. (Wu, Paragraph 16: algorithm unit [as second processor] performs arithmetic processing for the speech signal in a predetermined manner [as configured to enter a speech recognition mode], and sends a processed speech signal to a control system of the smart device [as to control the communication interface to transmit a received sound signal], to complete a corresponding control operation; Paragraph 64: The control system of the smart device uploads the obtained speech signal to the cloud [as external server] so that the cloud performs speech recognition for the obtained speech signal; Figure 4, Step 401: awakening signal being sent to the algorithm unit when the speech detecting unit performs speech signal detection in real time and detects an awakening word [as speech recognition based on identifying that the sound signal includes a trigger word])

Regarding claim 11, Wu teaches:
A method of controlling an electronic apparatus including a microphone, a first processor operatively coupled to the microphone and configured to maintain an active state in a low power mode of the electronic apparatus, and a second processor configured to maintain an inactive state in the low power mode, the method comprising: (Wu, Paragraph 103: system for implementing a far-field speech function; Paragraph 45: far-field speech function implemented on smart device e.g. smart TV [as electronic apparatus])
based on sensing a sound signal in a specific frequency band through the microphone in the low power mode, transmitting a trigger signal and the sensed sound signal to the second processor activate the second processor (Wu, Figure 4, Step 401: An algorithm unit [as second processor] located on the smart device obtains an awakening signal [as transmitted trigger signal] sent from a speech detecting unit [as first processor] located on the smart device, converts from a standby state into an activated state [as activating second processor], the awakening signal being sent to the algorithm unit when the speech detecting unit performs speech signal detection in real time and detects an awakening word [as sensing sound signal]; Paragraph 28: awakening signal sent from any microphone)
activating the second processor based on booting data (Wu, Paragraph 113: The processor 16 executes various function applications and data processing by running programs stored in the memory 28, for example, implement the method in the embodiment shown in FIG. 1 or FIG. 4. [specifically Figure 4 Step 401 as activating second processor]) stored in a volatile memory (Wu, Paragraph 110: memory 28 can include computer system readable media in the form of volatile memory, such as random access memory (RAM)) provided in the second processor based on receiving the trigger signal (Wu, Figure 2, Paragraph 15: algorithm unit being in a standby state [as low power mode]; Paragraph 107: the computer system/server 12 includes one or more processors or processing units 16 [as second processor or algorithm unit], a memory 28, and a bus 18 that couples various system components including system memory 28 and the processor 16. Paragraph 113: processor 16 executes various function applications and data processing by running programs stored in the memory 28, for example, implement the method in the embodiment shown in FIG. 1 or FIG. 4.; Figure 4: algorithm unit performs arithmetic processing [as speech recognition] for the obtained speech signal), and 
performing speech recognition regarding the sound signal received from the microphone through the second processor (Wu, Figure 2, Paragraph 15: algorithm unit being in a standby state [as low power mode]; Paragraph 107: the computer system/server 12 includes one or more processors or processing units 16 [as second processor or algorithm unit], a memory 28, and a bus 18 that couples various system components including system memory 28 and the processor 16. Paragraph 113: processor 16 executes various function applications and data processing by running programs stored in the memory 28, for example, implement the method in the embodiment shown in FIG. 1 or FIG. 4.; Figure 4: algorithm unit performs arithmetic processing [as speech recognition] for the obtained speech signal)
wherein the method further comprises supplying power to the volatile memory (Wu, Paragraph 68: any microphone detects the awakening word, it sends an awakening signal, for example a high voltage [as supply power via circuit], to pull down a SYS_INT signal and thereby awakens the algorithm unit [as second processor]) to maintain the booting data stored in the volatile memory (Wu, Paragraph 113: The processor 16 executes various function applications and data processing by running programs stored in the memory 28, for example, implement the method in the embodiment shown in FIG. 1 or FIG. 4. [specifically Figure 4 Step 401 as activating second processor]) while the second processor is in an inactive state.
Wu does not teach:
A sound signal in a specific frequency band
Sun teaches:
A sound signal in a specific frequency band (Sun, Paragraph 53: In the sub-band voice activity detection (VAD) stage 316 a, for example, a 256 ms audio buffer and 10 sub-bands are provided. For example, the 0-6 KHz frequency band [as specific frequency band] is divided to 10-bands. When the VAD result indicates the voice signal Sa [as sound signal] containing voice, such as human voice, a trigger signal Tr is issued to activate the subword detection stage 316 b)
Wu and Sun are considered to be analogous to the claimed invention because they are in the same field of speech recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wu (directed to electronic apparatus comprising a microphone, first processor, and second processor) and Sun (directed to a sound signal in a specific frequency band) and arrived at an electronic apparatus comprising a microphone, first processor, and second processor, wherein controlling the electronic apparatus is based on sound signal in a specific frequency band. One of ordinary skill in the art would have been motivated to make such a combination because when the electronic product is in a sleep state, the voice wakeup detecting device can recognize the voice signal more accurately in the first detection phase (Sun, Paragraph 15).

Regarding claim 13, Wu in view of Sun teaches:
The method as claimed in claim 11, wherein the booting data is used to convert the second processor to an active state (Wu, Paragraph 113: The processor 16 executes various function applications and data processing by running programs stored in the memory 28, for example, implement the method in the embodiment shown in FIG. 1 or FIG. 4. [specifically Figure 4 Step 401 as activating second processor])

Regarding claim 14, Wu in view of Sun teaches:
The method as claimed in claim 11, wherein the transmitting the trigger signal to the second processor comprises transmitting a signal to the second processor to activate the second processor based on receiving the trigger signal (Wu, Figure 7, Paragraph 100: state converting module 701 [as controller] is configured to obtain an awakening signal sent [as transmitted signal] from a speech detecting unit located on the smart device, convert the algorithm unit [as activated second processor] from a standby state into an activated state) through a controller connected to the first processor and the second processor (Wu, Figure 7, Paragraph 99: algorithm unit [as connected to first processor] may include: a state converting module 701 [as controller]; Paragraph 100: a state converting module 701 is configured to obtain an awakening signal sent from a speech detecting unit [as connected to second processor] located on the smart device).

Regarding claim 15, Wu in view of Sun teaches:
The method as claimed in claim 15, further comprising:
supplying power to the memory through the controller in the low power mode.  (Wu, Figure 7, Paragraph 100: state converting module 701 [as controller] is configured to obtain an awakening signal sent; Wu, Paragraph 68: awakening signal, for example a high voltage [as supply power])

Regarding claim 16, Wu in view of Sun teaches:
The method as claimed in claim 11, wherein the specific frequency band is a 100Hz to 500Hz band. (Sun, Paragraph 53: the 0-6 KHz frequency band [as specific frequency band] is divided to 10-bands)
Wu and Sun are considered to be analogous to the claimed invention because they are in the same field of speech recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wu (directed to sensing a sound signal through the microphone in the low power mode) and Sun (directed to a sound signal in a specific frequency band) and arrived at sensing a sound signal in a specific frequency band through the microphone in the low power mode. One of ordinary skill in the art would have been motivated to make such a combination because when the electronic product is in a sleep state, the voice wakeup detecting device can recognize the voice signal more accurately in the first detection phase (Sun, Paragraph 15).

Regarding claim 18, Wu in view of Sun teaches:
The method as claimed in claim 17, wherein the electronic apparatus includes a noise extraction algorithm configured to perform noise filtering and echo cancelling  (Wu, Paragraph 67: the algorithm unit may perform arithmetic processing [as storing a noise extraction algorithm] for the obtained speech signal in a predetermined manner, including echo removal, reverberation removal and sound source positioning [as performing noise filtering and echo canceling]), and
wherein the performing speech recognition comprises performing the speech recognition after extracting a noise of the sound signal using the noise extraction algorithm. (Wu, Figure 7, Paragraph 99: algorithm unit [as second processor] may include a signal processing module 702; Paragraph 101: signal processing module 702 is configured to obtain a speech signal sent from the speech detecting unit and obtained by the speech detecting unit, perform arithmetic processing for the speech signal in a predetermined manner, and send a processed speech signal to a control system of the smart device, to complete a corresponding control operation.

Regarding claim 19, Wu in view of Sun teaches:
The method as claimed in claim 11, wherein the electronic apparatus includes a remote controller configured to control an external device remotely (Wu, Figure 8, Paragraph 112: Computer system/server 12 [as remote controller] may also communicate with one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.; with one or more devices that enable a user to interact with computer system/server 12),
the method further comprising:
transmitting a command obtained based on the speech recognition to the external device based on the speech recognition  (Wu, Paragraph 16: speech detecting unit transmitting the obtained speech signal to the algorithm unit so that the algorithm unit [as second processor] performs arithmetic processing for the speech signal in a predetermined manner, and sends a processed speech signal [as transmitted user command] to a control system of the smart device, to complete a corresponding control operation [as user command]).

Regarding claim 20, Wu in view of Sun teaches:
The method as claimed in claim 11, further comprising:
entering a speech recognition mode based on identifying that the sound signal includes a trigger word (Wu, Paragraph 16: algorithm unit [as second processor] performs arithmetic processing for the speech signal in a predetermined manner [as configured to enter a speech recognition mode], and sends a processed speech signal to a control system of the smart device [as to control the communication interface to transmit a received sound signal], to complete a corresponding control operation; Paragraph 64: The control system of the smart device uploads the obtained speech signal to the cloud [as external server] so that the cloud performs speech recognition for the obtained speech signal; Figure 4, Step 401: awakening signal being sent to the algorithm unit when the speech detecting unit performs speech signal detection in real time and detects an awakening word [as speech recognition based on identifying that the sound signal includes a trigger word]); and
transmitting a received sound signal to an external server that performs the speech recognition based on identifying that the sound signal includes a trigger word. (Wu, Paragraph 16: algorithm unit [as second processor] performs arithmetic processing for the speech signal in a predetermined manner [as configured to enter a speech recognition mode], and sends a processed speech signal to a control system of the smart device [as to control the communication interface to transmit a received sound signal], to complete a corresponding control operation; Paragraph 64: The control system of the smart device uploads the obtained speech signal to the cloud [as external server] so that the cloud performs speech recognition for the obtained speech signal; Figure 4, Step 401: awakening signal being sent to the algorithm unit when the speech detecting unit performs speech signal detection in real time and detects an awakening word [as speech recognition based on identifying that the sound signal includes a trigger word])

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Sun, and further in view of Owens et. al. (WO 2018/075417 A1), hereinafter referred to as Owens.

Regarding claim 7, Wu in view of Sun teaches:
The apparatus as claimed in claim 1,
Wu in view of Sun does not teach:
wherein the microphone comprises one of a piezoelectric microphone or a crystal microphone.
Owens teaches:
wherein the microphone comprises one of a piezoelectric microphone or a crystal microphone. (Owens, Paragraph 23, Lines 9-11: microphones 130 may include any type of transducer capable of acquiring acoustic data, including… a piezoelectric microphone; microphones 130 could implement far-field technology to acquire/detect the voice (acoustic 15 data) of a user from a particular distance).
Wu, Sun, and Owens are considered to be analogous to the claimed invention because they are in the same field of speech recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wu in view of Sun (directed to an electronic apparatus comprising a microphone) and Owens (directed to a piezoelectric microphone) and arrived at an electronic apparatus comprising a piezoelectric microphone. One of ordinary skill in the art would have been motivated to make such a combination because a portable audio device is able to process voice queries and provide a response to the voice queries even when the portable audio device is not within range of a WLAN and is not receiving power from a wall outlet (Owens, Paragraph 8).

Regarding claim 17, Wu in view of Sun teaches:
The method as claimed in claim 11,
Wu in view of Sun does not teach:
wherein the microphone comprises one of a piezoelectric microphone or a crystal microphone.
Owens teaches:
wherein the microphone comprises one of a piezoelectric microphone or a crystal microphone. (Owens, Paragraph 23, Lines 9-11: microphones 130 may include any type of transducer capable of acquiring acoustic data, including… a piezoelectric microphone; microphones 130 could implement far-field technology to acquire/detect the voice (acoustic 15 data) of a user from a particular distance).
Wu, Sun, and Owens are considered to be analogous to the claimed invention because they are in the same field of speech recognition. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wu in view of Sun (directed to an electronic apparatus comprising a microphone) and Owens (directed to a piezoelectric microphone) and arrived at an electronic apparatus comprising a piezoelectric microphone. One of ordinary skill in the art would have been motivated to make such a combination because a portable audio device is able to process voice queries and provide a response to the voice queries even when the portable audio device is not within range of a WLAN and is not receiving power from a wall outlet (Owens, Paragraph 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,330,335 B1 col. 3 line 39 – col. 4 line 14 teaches speech recognition and use of a wake or trigger expression; US 2021/0076096 A1 para [0066] teaches waking a sleeping system and also recognizing a user’s speech; US 2020/0278738 A1 para [0046] teaches performing steps using a low power engine without waking up the main CPU cluster of the device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/               Primary Examiner, Art Unit 2658